The order of the Special Term, denying the motion to stay the proceedings in this action until the determination of the one previously commenced by the defendants against the persons for whose benefit, and for whom, this suit was brought, was one resting largely in the discretion of the court. It did not "involve the merits and necessarily affect the judgment," and whether we think that discretion was well exercised or not, we should not interfere. Such orders are not appealable, and the appeal from it should be dismissed.
The main question in the case, arises out of the direct proceedings therein, and judgment which was rendered.
There are but two kinds of issues in civil actions. Issues of law, which can only be raised by demurrer (Code, § 249), and issues of fact, where a fact or facts are maintained by the one party, and controverted by the other. And unless there is a demurrer to the answer, or it be of such character as to call for a reply, an issue of fact is joined. When a material fact, or facts, alleged in the complaint, is controverted by the answer (Code, § 250), and in such case, where the plaintiff does not by demurrer question its materiality, and makes no motion to strike it out, or to make it more definite and certain, it continues to be an issue of fact, until a trial takes place thereon pursuant to law. And, except upon such demurrer, or motion to strike out the answer, the court has no power to determine the issue or to pass upon the materiality of it, until it is regularly called for trial as an issue of fact. If the plaintiff's attorney thinks an answer interposed "does not, upon its face, constitute a counter-claim or defence," it is his duty to demur, and thus present the question of law *Page 233 
arising upon the allegations of the pleadings, in the only manner prescribed by law; and he has no right to call upon the court by a non-enumerated motion to pass upon such question, and there is no authority given by the Code, or by the practice of the court, for a decision of the question in that manner.
It is doubtless true, that where an issue of fact has been regularly brought on for trial, in a case where a trial by jury is not a constitutional right, the court can determine the action upon the pleadings; but that does not furnish any good reason or authority for doing so, on motion merely, any more than it does for deciding it ex parte.
It is claimed, that the motion for judgment made in this case was in accordance with the practice in the Court of Chancery. This is evidently a mistake; no such proceeding was authorized or had in that court, in cases even where a jury trial was not necessary. The practice in chancery was very plain and well settled; that after an answer, and after the regular time for demurring or replying had passed, without the service of such a pleading, either party was at liberty to notice the cause for ahearing on the bill and answer, but not as a non-enumerated motion. It was a notice of hearing equivalent to a notice of trial; and the practice and rules required that a notice of issue should be served on the clerk; that the cause should be placed upon the calendar; and the rule prescribed that cases for hearing on bill and answer, should be placed in the third class of preference thereon. (1 Barbour's Ch. Pr., 312, 313; Chancery Court Rules, ed. 1857, Rules 65, 88, 89, 91.) In any aspect of the case, the notice and hearing were clearly irregular and contrary to the practice prescribed by the Code, as well as to the former practice in chancery. Still, unless there was an issue which should have been tried by a jury, it is but an irregularity, and it will not avail the defendants on an appeal from the judgment.
The issue was clearly an issue of fact, and not of law; and if it arose in an action or proceeding in which the constitution secured to the defendants the trial of an issue of fact by jury, *Page 234 
the plaintiff not having moved to strike out for any of the reasons provided for in the Code, and not having demurred, there was no power or authority vested in the court, either to try the issue or determine its materiality (which is substantially the same thing), until a jury had been impanneled for the trial of it. The judge could no more order a judgment for the plaintiff upon the ground that he did not deem that the answer controverted the allegations of the complaint, or that it confessed them, than he could do so after the trial had commenced before the jury; and surely he could not do that. In cases where a jury trial is necessary, and after the jury is impanneled, the judge can doubtless order a nonsuit, where the proof of the plaintiff is not sufficient to support the action, or he may dismiss the complaint, where it does not state facts sufficient to constitute a cause of action pursuant to the Code. Or he may rule that the defence interposed is not sufficient, or that, upon the undisputed testimony the plaintiff is entitled to recover, and in such case he may direct the jury to find a verdict for the plaintiff; for such was his undoubted authority at common law, but he cannot order a judgment against the defendant in anyother way. The jury must pass upon the question pro forma at least, and a judgment ordered directly by the court in such case, would be clearly erroneous, and from it an appeal would lie. And the appellate court would, for that reason, reverse it without looking to see whether, if constitutionally tried, the result could have been different. Any other course than this would allow the constitutional right of trial by jury to be subverted at the whim, caprice, or by the mistake of the judge.
Was this action, then, brought for an alleged wrong, for which, by the common law, or by the statute, previous to the adoption of our State constitutions of 1846, or of 1821, quo warranto was the appropriate and only remedy; and in proceeding in the nature of a quo warranto, were the parties entitled to have all issues of fact tried by a jury? That issues of fact, in proceedings byquo warranto, were triable only by a jury (except by consent of the parties), is too plain a proposition *Page 235 
to require the citation of authority to support it, and it is not controverted before us. Nor can it be claimed that, independent of some statute, such a proceeding has ever been entertained in a court of equity. It is a common law proceeding; and it has been engrafted into the statutes as such.
That it was a proceeding as upon a writ of quo warranto,
though in the form of an action, under the Code, is perfectly apparent, and was for causes which were among those for which, the Attorney-General, in pursuance of article second, of title 2, of chapter 9, of part 3d of the Revised Statutes, was authorized to institute the proceeding. It authorized him to file the information with or without leave, whenever "any person should usurp or intrude into any office in any corporation created by the authority of this State" (section 28). And on leave, "whenever any corporation shall offend against any of the provisions of the act or acts, creating, altering or renewing such corporation;" or "violate the provisions of any law by which such corporation shall have forfeited its charter by misuser;" or "whenever it shall have forfeited its privileges and franchises by non-user;" or "whenever it shall have done, or omitted, anyacts which amount to a surrender of its corporate rights,privileges and franchises;" or "whenever it shall exercise any franchise or privilege not conferred upon it by law" (section 39). And the same section made it his duty to file it in all cases of public interest; and in any other case where satisfactory security should be given to indemnify the State.
The 48th section provided that, when the defendant should be found or adjudged guilty of usurping or intruding into, or unlawfully holding or exercising such office or franchise, judgment should be rendered ousting and excluding him; and that the Attorney-General recover his costs; and that the court in its discretion might fine the defendant in a sum not exceeding $2,000 to be paid to the State; and the 51st section declared that "whenever any such judgment shall be rendered, the Court ofChancery shall have the same powers to restrain the corporation; to appoint a receiver of its *Page 236 
property and effects, to take an account, and make distribution among the creditors, as are given in the third article of the 4th title of the 8th chapter of part 3d of the Revised Statutes." And a reference to those provisions will show, that such proceeding has to be taken upon an application founded on a petition, and was necessarily (as it was to be addressed to another court) a subsequent and separate proceeding from that in which the judgment of surrender, or usurpation, was rendered.
Now, chapter 2, of title 12 of the Code, under which this action was brought, contains, among others, every provision of the Revised Statutes, which are hereinbefore set forth, and in almost the identical words used there, except that the application, which by the 51st section, referred to, was to be made to the Court of Chancery, is to be made to the same court, which renders the judgment. So also chapter 2, of title 12 of the Code professes to be a substitution of the action in the place of quo warranto, and is entitled, "Actions in place of scirefacias, quo warranto, and of informations in the nature of quowarranto." And the first section of that chapter (§ 428 of the Code) declares that, "the writ of scire facias, the writ ofquo warranto, and proceedings by information in the nature ofquo warranto, are abolished; and the remedies heretofore obtainable in these forms may be obtained by civil actions under the provisions of this chapter."*
The complaint is drawn pursuant to the provisions of the aforesaid section of the Revised Statutes, in regard to quowarranto, and of the second chapter of title 12 of the Code; and the demand for judgment is identical with the provisions of each of those statutes, including a demand that a fine of $2,000 be imposed upon each of the defendants; and it does not demand that a receiver be appointed. The judgment, also, is predicated upon the ground that the action is in the *Page 237 
nature of quo warranto, and it pronounces, in all things, as authorized in such proceedings, though it goes further, and renders judgment restraining the defendants, and appointing a receiver. And Justice JAMES, in his statement of the case, in the opinion delivered by him at the Special Term, says: "This is an action by the people, brought by the Attorney-General of the State, in the nature of a quo warranto, to dissolve the corporation."
No attempt has been made to show, that in such a proceeding, an issue of fact has ever before been tried by the court, where a jury has been demanded; and I think no case can be found of such trial, except where there was actual consent, or at least, no seasonable objection made thereto.
It is said, on the part of the plaintiff, that while the Code has provided that such proceedings are to be had by an action, it has provided for the trial of issues of fact to be joined therein by sections 253, 254 and 255, and that thereby, all such issues of fact as this, may be tried by the court alone at Special Term. On the other hand, it is claimed, that the defendants had the constitutional right to a trial by jury; and also, that the legislature in 1849, when it passed chapter 2, of title 12 of the Code, inadvertently omitted to make any change in section 253, but that they did not intend to take away in such cases, the right to a jury trial. It is doubtless a proper rule of construction, that the legislature is not to be held as intending to disturb a constitutional right, unless it clearly appears, and we should presume that the omission to provide specially for the trial of such cases, was unintentional; but it is not very important how that was. For the legislature can no more take away such a right by intentional legislation, than by inadvertence. And however the legislature may have intended, the provision of the Constitution of 1846 (Edmond's edition of the Revised Statutes, vol. 1, page 37, article 1, section 2), is too clear and explicit, to allow the rights of the suitor under it to be affected by any legislative enactment whatever. Its declaration is, that "the trial by *Page 238 jury, in all cases in which it has been heretofore used, shallremain inviolate forever." This constitutional right to trial by jury is ably discussed in Wymhamer v. The People (3 Kernan, 426, 427), by JOHNSON, J.; and at pages 456, 457, by HUBBARD, J. And the resolutions of the court, at page 487, holding that the party, there, was entitled to a trial by a jury of twelve men, all proceed upon the principle that such constitutional right is to be carefully guarded and maintained, and that it is to be held to apply to all cases, where questions of the like nature had been so tried. "But a jury trial may be waived by the parties in all civil cases, in the manner to be prescribed by law." It must be waived or it remains, and it doubtless may be waived by stipulation; by consent expressed in open court; by going to trial before the court alone, without objection, or by not appearing, and suffering default. But a standing up in court, at the outset, and demanding a trial by jury, can never be construed as a waiver. Nor is the court authorized to assume, if there is an issue of fact joined, that it is so immaterial that he can dispense with the jury and try it alone.
It is also claimed that this action was commenced under section 38: "Of proceedings against corporations in equity." (2 R.S., 463.) And that being an equity action, the mode of trial adopted was correct. It is due to the case, to say, that that section relates only to three specific things, and applies against corporations alone, and not to individuals; and that the only judgment which can be rendered for the causes expressed therein, is that the corporation be dissolved. It does not authorize the imposition of fines, nor does it warrant any proceeding against the individual defendants. The complaint in this case charges much more against the corporation than what is provided for in that section; and includes the other defendants, and as I have said before, all that is contained in section 39 (page 463). Besides a party, by uniting in one action, causes which, upon an issue of fact, may be tried by the court alone, with causes as to which the constitution guarantees a trial by jury, cannot claim that *Page 239 
both are thereby made triable by the court; but the right to trial before the court must give way to the constitutional right, and the issues must be tried by a jury. The common law right, cannot, under the Constitution, be taken away by an act which gives a court of equity jurisdiction over the action, for then,
when the issue comes to be tried, it must be by a jury, just as much as though the proceeding were at law. And even in a case arising solely under the thirty-eighth section of the Revised Statutes, before referred to, the issue of fact would have to be tried by a jury unless such trial was waived. That act originated in 1825, and was afterward incorporated, in substance, into the Revised Statutes; and the language of the Constitution of 1821, in protecting the right of trial by jury was quite as strict and explicit as that of 1846, in declaring that "the trial by jury, in all cases in which it has been heretofore used, shall remain inviolate forever." The court, therefore, erred in trying the issue, at Special Term, and without a jury, against the objection of the defendants.
I think the court also erred in rejecting all the denials of the defendants contained in the answer. It appears that he used all such parts of the answer, as appeared to him to substantiate the allegations of the complaint; as for instance, the admissions that the legislature passed the acts, accepting the surrender of the franchise from the Northern Railroad Company; and the act purporting to transfer the road and its franchises, and the personal property which had belonged to the Northern Railroad Company, to the Ogdensburgh and Lake Champlain Railroad Company; as evidence of such surrender, and transfer to the last named company, notwithstanding the answer contained the allegation that the Northern Railroad Company was not a party to the acts, and that the Northern Railroad Company did not make any such surrender; and that such act of the legislature was procured in fraud of the rights of the Northern Railroad Company, all which appears to have been disregarded.
And that the admissions, that in a proceeding had at Saratoga *Page 240 
county, the said company was declared dissolved, was to be taken as evidence thereof; notwithstanding the answer alleged that such order was fraudulently procured, and that no legal notice of such proceeding was ever served upon the said company; and at the same time the absolute denial of the allegations of the complaint hereinbefore set forth, was disregarded, because it did not deny specifically, each and every allegation of the complaintseparately. It is true, that the answer was exceedingly prolix, and, doubtless, the whole defence attempted to be set up, could have been embodied in much less space, but the question is, whether the Code requires such specific and separate denial of all the allegations of the complaint. If it does, the answer, generally, will necessarily be at least as lengthy as the complaint. It surely will not be claimed, when the defendant does not set up new matter, by way of explanation, or otherwise, that one general denial of all the allegations of the complaint is not sufficient. And if so, what reason is there for saying, where the defendant admits certain of the allegations, and explains others, or sets up new matter, that a general denial of each allegation, not specifically admitted, should be treated differently than if the whole complaint was so denied.
It may require a little painstaking to ascertain precisely, what the issue in such case is, and it may require the court to occupy a little more time in understanding it; and this may be a good reason for desiring the answer in a different form, but does it render such denials of no effect? I think not. If it is not specific, and certain enough, to satisfy the plaintiff's attorney, he can move to have it made more definite and certain, and that, I think, is his only remedy.
The two reported cases cited by the defendant's counsel (Parshall v. Teller, 13 Howard, 7, and Smith v. Wells, 20 Howard, 158), although they are decisions at Special Term, are, I think, true exponents of the meaning of the Code in reference to such denials; and in the latter case, where some portions of the complaint were admitted, and separate and further defences to the specific allegations of the complaint *Page 241 
were set forth at very considerable length, and where also there was an allegation, stating: "And these defendants say that as to each and every other allegation in the complaint contained, not hereinbefore admitted, they say that they deny the same;" and being to a considerable extent like the case at bar, the court, on motion to strike out the general denial, refused to do so, but ordered it to be made more definite and certain; and held that an answer or part thereof could not be stricken out on the ground of inconsistency. (Troy and Rutland Railroad Company v. Kerr, 17 Barb., 599, per HAND, J.) The same rule was held as to striking out, in Ostrom v. Bixby (9 Howard Pr. Rep., 59) and Willard
v. Clow (9 Howard Pr. Rep., 290).
The court, at Special Term, supposed that the denial, which was considered as unauthorized by the Code, was a denial of each and every allegation of the complaint not specifically admitted or denied; but it will be seen from the copy of it hereinbefore inserted that it was a denial of any allegation and averment in the complaint not specifically admitted, only.
The numerous citations in the appellant's points, of cases which were before this court on appeal at the September term, 1869, in which substantially the same kind of denial appeared, and the experience which all the members of this court have of the cases which come before them on appeal, manifest that such a denial as that which was in this case held to be incompetent and not authorized by the Code, is quite as common as in any other form. And I think the court erred in not regarding it as a sufficient denial and in rendering judgment as though it had not been made by the defendants; for certainly, if it was allowed to stand as a denial, the plaintiff, upon the pleadings, was not entitled to any such judgment as was rendered upon the merits.
Though several other questions are raised on the appeal, I consider it material further to inquire only whether the court below had the right in the judgment rendered on the merits to include the judgment or decree that the corporation be restrained, or that an individual named therein be appointed *Page 242 
receiver of its property, c. Judgment restraining the Northern Railroad Company was prayed for in the complaint, but that a receiver be appointed was not, unless it is included in a general prayer for relief. But in the view which I take of the question, it is immaterial whether either or both were specifically prayed for or not, for most clearly the court could not render judgment for either of them. I have adverted to the fact that the provision for judgment is the same under the Code as under the 39th section of the Revised Statutes in regard to the proceedings on quo warranto, except that in the Revised Statutes, the proceedings for restraint and for a receiver must be made to the Court of Chancery; showing clearly that it must be made after judgment on the merits is rendered, and that the application which the Attorney-General is to make must be by petition. A careful reading of section 444 of the Code will leave no doubt that the appointment by the court of a receiver and the order for restraining the corporation cannot be made until after judgment (People v. Manhattan Ice Company (18 Abbott, 382), and that it must be on an application founded on a petition, and all such other papers as are prescribed by the Revised Statutes. For the 444th section of the Code provides that "when such judgment shall be rendered against a corporation the court shall have the same power to restrain the corporation, to appoint a receiver of its property, and to take an account, and make distribution thereofamong its creditors as are given in article 3, title 4,chapter 8, of the third part, of the Revised Statutes." If the section ended here, could there be a well founded doubt that such proceedings were to be taken in conformity to the provisions of said article 3, or that though made to the Supreme Court, it should be by petition? I think not. But then follows: "And itshall be the duty of the Attorney-General immediately after
the rendition of such judgment, to institute proceedings for that purpose". Why peremptorily require the Attorney-General immediately after the rendition of such judgment to institute such proceedings, if the court could without them appoint such *Page 243 
receiver and adjudge such restraint. The whole language of the sections of article 3 and of section 444 of the Code makes it plain that the only change intended and which became necessary, because the Court of Chancery was abolished, was merely to substitute the Supreme Court to entertain such subsequent proceedings, and that in all other respects they were intended to be identical. And it will be found from an examination of the "third article" that such subsequent proceedings are not exparte. I think there was manifest error in these portions of the judgment, and that for all the errors which are above suggested the judgment of the General Term and that of the Special Term should be reversed and a new trial ordered with costs, together with the costs of this appeal, to abide the event.
INGALLS and SUTHERLAND, JJ., concurred with FOSTER, J., for reversal.
EARL, Ch. J., and HUNT, SMITH and GROVER, JJ., concurred with LOTT for affirmance.
Judgment affirmed.
* "A quo warranto, for which this action is a substitute, is in the nature of a writ of right." * * * "The action under the Code, although differing in some of the formula of procedure, from proceeding by information, or by writ of quo warranto, is nevertheless in substance the same, and is governed by all the rules which regulated the proceedings under the former practice." (The People v. Pease, 30 Barb., 590, 591, per ALLEN, J.)